Case 4:19-cv-00507-ALM Document 80-2 Filed 04/27/20 Page 1 of 5 PageID #: 1186




                           EXHIBIT 2
Case 4:19-cv-00507-ALM Document 80-2 Filed 04/27/20 Page 2 of 5 PageID #: 1187




                                                          Yavar Bathaee
                                                          Bathaee Dunne LLP
                                                          445 Park Avenue,
                                                          9th Floor
                                                          New York, New York 10022
                                                          332-205-7668 Tel


 April 11, 2020
 By E-mail


 Thomas Farrell, Esq.
 McGuireWoods LLP
 JP Morgan Chase Tower
 600 Travis Street, Suite 7500
 Houston, TX 77002

 Michael Swartzendruber
 Norton Rose Fulbright LLP
 Chase Tower
 2200 Ross Avenue, Suite 3600
 Dallas, TX 75201


 Re:       Earl v. The Boeing Co., No. 19 Civ. 507 (E.D. Tex.).


Dear Tom and Michael:

         I write on behalf of Bathaee Dunne LLP (“BD”) in response to the portion of your April 8,
2020 email that seeks discovery as to adequacy of counsel in this matter (the “Requests”).1 BD’s
responses and objections to the Requests are set forth below, but before proceeding any further, I
would like to make something clear: BD is lead counsel in this action; is adequately capitalized to take
this action through class certification and trial (without the help of co-counsel or outside litigation
financing); and presently has no litigation financing arrangements. Your email does not—and could
not—set forth any facts to the contrary. As such, your Requests are without foundation and
misguided.




   1
       BD will respond to your inquiries regarding named plaintiffs in a separate communication.
Case 4:19-cv-00507-ALM Document 80-2 Filed 04/27/20 Page 3 of 5 PageID #: 1188
April 11, 2020
Page 2


                                General Responses and Objections

      The following are General Responses and Objections to your Requests. These General
Responses and Objections are set forth in addition to BD’s Specific Objections and Responses, infra.

         These Responses and Objections (both General and Specific) are set forth only on behalf of
BD. BD is not affiliated with Pierce Bainbridge Beck Price & Hecht (“Pierce Bainbridge”), and does
not—and cannot—speak for Pierce Bainbridge. BD has no connection (formal, informal, or
otherwise) to Pierce Bainbridge beyond the firms’ agreement to serve as co-counsel for this matter,
with BD as lead counsel. BD therefore objects to the Requests to the extent they conflate and attempt
to treat the same or similarly the distinct law firms presently appearing in this matter, and objects in
particular to Defendants’ definition of “Pierce Bainbridge” to the extent that it purports to include
BD or any of BD’s lawyers within its ambit. Additionally:

       1.      BD objects to the Requests because they seek information outside of BD’s possession,
custody, or control.

       2.      BD objects to the Requests because they seek privileged and/or confidential
information, including, but not limited to, matters protected by the attorney-client privilege and/or
work product doctrine.

        3.      BD objects to the Requests because the information sought is irrelevant, and the
Requests are not reasonably calculated to lead to the discovery of information relevant to this action.
Indeed, BD objects because Defendants have no plausible basis to seek from BD the information set
forth in the ten Requests.

        4.      BD objects to the Requests because they assume, without any basis, facts that are
indisputably incorrect or untrue.

        These objections and responses reflect BD’s knowledge, and the knowledge of its lawyers, as
of the date of this letter.

                                Specific Responses and Objections

        The following Specific Objections and Responses to the Requests are set forth in addition to
the General Responses and Objections above. All General Objections and Responses apply to each
of the following numbered requests unless a Specific Objection expressly states otherwise.

         Request 1: The Request for BD’s engagement letters with clients is entirely improper. Those
letters may contain privileged/confidential information and/or work product and are not relevant to
anything in this case, including adequacy of counsel. Subject to the General and Specific Objections
set forth herein, BD will not produce the requested information.

        Request 2: BD does not have any agreements with third-party litigation funders or financiers
concerning this action or any other action. Subject to the General and Specific Objections set forth
herein, BD will not produce the requested information—including because it does not exist.
Case 4:19-cv-00507-ALM Document 80-2 Filed 04/27/20 Page 4 of 5 PageID #: 1189
April 11, 2020
Page 3


         Request 3: You seek all documents concerning how BD as lead counsel intends to fund the
litigation, including class-related expenses. There is no basis for this request in light of BD’s express
representation that it is adequately capitalized to take the case through class certification and trial (with
or without any co-counsel). Subject to the General and Specific Objections set forth herein, BD will
not produce the requested information.

        Request 4: You seek Pierce Bainbridge’s audited financial statements, but BD does not have
any such financial statements in its possession, custody, or control, nor is BD (or any BD lawyer) privy
to that information. Subject to the General and Specific Objections set forth herein, BD will not
produce the requested information—including because BD has no such information.

        Request 5: You seek documents “related to allegations of financial misconduct” “by Pierce
Bainbridge or any lawyers or co-counsel affiliated with Pierce Bainbridge in the past five years.” To
begin with, BD cannot and will not respond on behalf of Pierce Bainbridge to this request, nor could
it, because it has no information within its possession, custody, or control about any financial
misconduct—or any misconduct, for that matter. Moreover, no BD lawyer has been accused of or
committed any professional misconduct whatsoever, let alone financial misconduct—at Pierce
Bainbridge or elsewhere. Subject to the General and Specific Objections set forth herein, BD will not
produce the requested information—including because BD is not aware of any information relevant
to the Request.

         Request 6: You seek documents related to “payments, compensation, or benefits provided by
Pierce Bainbridge” and its lawyers to “class representatives.” Although BD can respond only as to
itself and its attorneys, BD avers that it is not aware of any conduct of the sort described in Request 6
has occurred in any case in which BD’s lawyers have participated. BD and its lawyers are aware of no
“payments, compensation, or benefits” provided to any class representative in this matter or in any
matter on which BD’s lawyers have worked (at BD; at Pierce Bainbridge; or elsewhere). The fishing
expedition encompassed in Request 6 is not only baseless, it is improper. Subject to the General and
Specific Objections set forth herein, BD will not produce the requested information—including
because BD has no such information.

        Request 7: You seek documents concerning “any agreement or practice by Pierce Bainbridge”
to “pay, compensate, or provide benefits to class representatives, other than payments, compensation,
or benefits awarded pursuant to a judgment or class certification.” For the same reasons set forth in
response to Request 6, BD has no such information and is aware of no such agreements or practice.
Moreover, BD is aware of no conduct of the sort described in Request 7 by any attorney or other
professional who is litigating this case on Plaintiffs’ side of the “v.” Subject to the General and Specific
Objections set forth herein, BD will not produce the requested information—including because BD
has no such information.

       Request 8: You seek documents “related to any payments, compensation or benefits by Pierce
Bainbridge or its lawyers to class representatives, putative class representatives, or putative class
members in advance of any Court order authorizing” such payment. For the same reasons set forth
in response to Request 6 and Request 7, BD has no such information and is aware of no such
agreements or practice. Moreover, BD is aware of no conduct of the sort described in Request 8 by
Case 4:19-cv-00507-ALM Document 80-2 Filed 04/27/20 Page 5 of 5 PageID #: 1190
April 11, 2020
Page 4


any attorney or other professional who is litigating this case on Plaintiffs’ side of the “v.” Subject to
the General and Specific Objections set forth herein, BD will not produce the requested
information—including because BD has no such information.

        Request 9: You ask for documents “related to complaints by litigation funders about Pierce
Bainbridge and/or any attorney seeking to be an attorney for the putative class” in this case. BD has
no such information in its possession, custody, or control, and in fact, BD is not aware of any litigation
funder “complain[ing] about” BD or any of its attorneys. Subject to the General and Specific
Objections set forth herein, BD will not produce the requested information—including because BD
has no such information.

        Request 10: You’ve requested “insurance policies under which Pierce Bainbridge has sought
defense or indemnification related to allegations of financial misconduct.” BD is aware of no
information responsive to this request and has no such information or documents in its possession,
custody or control. Moreover, BD is aware of no allegations of the sort described in Request 10 by
any attorney or other professional who is litigating this case on Plaintiffs’ side of the “v.” Subject to
the General and Specific Objections set forth herein, BD will not produce the requested
information—including because it has no such information.

                                            *       *       *

        The Responses and Objections above definitively resolve Defendants’ inquiry as to lead
counsel, BD, and I assume this is the last BD will be hearing of this. Again, I would like to note that
nothing in this letter purports to respond on behalf of non-lead co-counsel, Pierce Bainbridge. My
partner Brian Dunne and I are happy to discuss the issues in this letter.

        Sincerely,



        Yavar Bathaee

Cc:     All counsel.
